          Case MDL No. 2974 Document 75 Filed 12/29/20 Page 1 of 4




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                                              MDL No. 2974



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −1)



On December 16, 2020, the Panel transferred 49 civil action(s) to the United States District Court
for the Northern District of Georgia for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, no additional action(s) have
been transferred to the Northern District of Georgia. With the consent of that court, all such actions
have been assigned to the Honorable Leigh Martin May.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Georgia and assigned to
Judge May.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Georgia for the reasons stated in the order of December 16, 2020, and, with the
consent of that court, assigned to the Honorable Leigh Martin May.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Georgia. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:
                        Dec 29, 2020


                                                       John W. Nichols
                                                       Clerk of the Panel
         Case MDL No. 2974 Document 75 Filed 12/29/20 Page 2 of 4




IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                                 MDL No. 2974



                   SCHEDULE CTO−1 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


FLORIDA MIDDLE

  FLM         3      20−01284      Shearin v. The Cooper Companies, Inc. et al

GEORGIA MIDDLE

 GAM          3      20−00128      BUGBEE v. COOPERSURGICAL INC et al

HAWAII

  HI          1      20−00443      Belmodis vs. Teva Pharmaceuticals USA, Inc.
  HI          1      20−00444      Kirkpatrick v. Teva Pharmaceuticals USA, Inc. et al

IDAHO

  ID          1      20−00477      Oroz v. Teva Pharmaceuticals USA, Inc. et al

ILLINOIS SOUTHERN

  ILS         3      20−01316      Lee v. Teva Pharmaceuticals USA, Inc. et al

INDIANA SOUTHERN

                                   JACKSON v. TEVA PHARMACEUTICALS USA,
  INS         1      20−02628      INC. et al

IOWA SOUTHERN

  IAS         3      20−00092      Marken v. Teva Pharmaceuticals USA, Inc., et al.,

KANSAS

  KS          2      20−02582      Gibson v Teva Pharmaceuticals USA, Inc. et al

MARYLAND

  MD          1      20−03352      Clayton v. Teva Pharmaceuticals USA, Inc. et al
        Case MDL No. 2974 Document 75 Filed 12/29/20 Page 3 of 4

MASSACHUSETTS

  MA         1      20−12051      Adhami v. The Cooper Companies, Inc et al

MINNESOTA

  MN         0      20−02080      Bomgaars v. Teva Pharmaceuticals USA, Inc. et al
  MN         0      20−02081      Jones v. Teva Pharmaceuticals USA, Inc. et al
  MN         0      20−02164      Picazo v. Teva Pharmaceuticals USA, Inc. et al
  MN         0      20−02286      Hodges v. Teva Pharmaceuticals USA, Inc. et al

MISSISSIPPI NORTHERN

                                  MCDONALD v. THE COOPER COMPANIES, INC et
  MSN        3      20−00302      al

MISSOURI WESTERN

 MOW         4      20−00796      Foster v. Teva Pharmaceuticals USA, Inc. et al

NEW YORK EASTERN

  NYE        1      20−04835      Lightfoot v. Teva Pharmaceuticals USA, Inc. et al

NEW YORK SOUTHERN

  NYS        1      20−07979      Silfa v. Teva Pharmaceuticals USA, Inc. et al

NORTH CAROLINA EASTERN

  NCE        7      20−00217      Lynde v. Teva Pharmaceuticals USA, Inc. et al

OKLAHOMA NORTHERN

  OKN        4      20−00539      Humphrey v. Teva Pharmaceuticals USA, Inc. et al
                                                                   Opposed 12/28/2020
PENNSYLVANIA EASTERN

                                  Taklif v. TEVA PHARMACEUTICALS USA, INC et
  PAE        2      20−04768      al
                                  GONZALEZ v. THE COOPER COMPANIES, INC et
  PAE        2      20−05063      al
                                  GUERRA v. TEVA PHARMACEUTICALS USA,
  PAE        2      20−05249      INC. et al

TEXAS EASTERN

  TXE        4      20−00761      Schabbing v. Teva Pharmaceuticals USA, Inc. et al

TEXAS NORTHERN

  TXN        3      20−03415      Phu v. The Cooper Companies Inc et al
       Case MDL No. 2974 Document 75 Filed 12/29/20 Page 4 of 4

TEXAS WESTERN

 TXW        1      20−00989      Jackson v. Teva Pharmaceuticals USA, Inc. et al
                                 Balcombe−Anderson v. Teva Pharmaceuticals USA,
 TXW        1      20−01020
                                 Inc. et al
